DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 6, 8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sathananthan et al. (“Valve-in-vale Transcatheter Aortic Valve Replacement and Bioprosthetic valve fracture comparing different transcatheter heart valve designs” January 4, 2019) in view of Tseng et al. 2012/0283820.
Sathananthan et al. discloses  the effect of valve-in-valve (VIV) transcatheter aortic valve replacement (TAVR) followed by bioprosthetic valve fracture (BVF) and that bioprosthetic valve fracture  can successfully reduce transvavular /gradients following VIV  TAVR (see page . 74) and that the THV valves are balloon expandable (see page 6).
	However Sathananthasn et al. does not disclose that a first inflatable balloon positioned at a distal end of the valve delivery catheter and a replacement transcatheter heart valve positioned proximal to the first inflatable balloon.
	Tseng et al. teaches a balloon catheter (see figures 5-6d) with a lower portion and first upper valve(66) which are balloon expandable  located at a distal end of a delivery catheter ([0047]; 72,74) for expansion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Sathananthan et al. (which already discloses fracturing a previously implanted heart valve for the valve-in-valve (VIV) transcatheter valve replacement) and deliver the new valve subsequently on the distal end of a balloon catheter in order to provide a less invasive procedure to patients that have already undergone a previous heart valve implantation and would increase the internal dimensions of the surgical valve thus allowing for optimal expansion of the transcatheter valve replacement.
	

The intended use recitation language (e.g. configured to fracture a previously implanted prosthetic heat valve…configured to be implanted subsequently within the previously implanted fractured prosthetic heart valve following fracture of the previously implanted heart valve without withdrawal of the percutaneous heart valve delivery system.”) carries no weight in the absence of any distinguishing structure.  Claims 1-7 are article claims and not method claims.  See 	MPEP 2114 below.  Sathananthasn et al. in view of Tseng et al. discloses the structure as claimed and is thus capable of performing the functions.



"...[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer…”

Claim(s) 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sathananthan et al. (“Valve-in-vale Transcatheter Aortic Valve Replacement and Bioprosthetic valve fracture comparing different transcatheter heart valve designs”) in view of Tseng et al. 2012/0283820 and further in view of al Le et. 2009/0281619.
	Sathananthan et al. in view of Tseng et al. have been disclosed however do not disclosed  a handle coupled to the valve delivery catheter, wherein the handle comprises an adjustment control connected to the first inflatable balloon, wherein the adjustment control is configured to vary a position of the first inflatable balloon in the valve delivery catheter, wherein the first inflatable balloon can be positioned distal, at the same position or proximal in relation to the replacement transcatheter heart valve (the italicized is functional language.  See above comments).
	Le et al. teaches a catheter deliver device with a handle  and controls for expanding the balloon (see [0186-0187] and figures 40 elements 612 (handle with controls).  Lee further states”

[0187] As described in more detail in the previous embodiments, when the delivery apparatus is introduced into the vasculature of the patient, the balloon member can be disposed either proximal or distal to a crimped valve member. For example, FIG. 16 depicts a valve 12 that is crimped on a delivery apparatus proximal to a balloon 28 of a balloon catheter 16. Prior to expansion of balloon 28 and deployment of valve 12 at the treatment site, balloon 28 is moved relative to valve 12 so that balloon 28 is properly positioned for inflation within the frame of valve 12. As discussed below, adjustment device 600 can be used to move balloon 28 proximally into position within the frame of valve 12.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to crimp the heart valve onto a balloon catheter at a proximal end and utilize a catheter with expansion controls on the handle in order to provide the 
Valve to be crimped in a smaller diameter with controlled expansion of the balloon.

Allowable Subject Matter

Claims 3, 7, 9, 11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 25, 2022